Title: To James Madison from Timothy Rives and Others, 3 September 1814
From: Rives, Timothy
To: Madison, James


        
          
            Sir,
            September 3rd 1814.
          
          When the present War was declared, the Citizens of this part of South Carolina, were among those who approved of the measure, and pledged themselves to the support of the Government in its prosecution. On this subject our opinions are unchanged. With the expectation of honorable exertions and the hope of a favorable result to the contest, we anticipated distress, embarrassment and vicissitude.
          We congratulate you Sir and the nation, on the many glorious successes which have crowned the American arms; successes which have extorted respect for the American name even from our enemies. But with the joy of these successes are intermingled feelings of distress and alarm; formidable armaments threaten our whole coast, and the foot of Invasion has profaned our soil. We […] the moment a proper one to renew to our Government the assurances of our confidence and support. We feel assured that no distresses inflicted by the enemy will incline our Government to any unworthy sacrifices; but on the contrary that the inveteracy of hostility which has been displayed will be a new motive to firm and decided co[u]nsels. Conflagration and rapine will never bow the spirit of the American people, we are assured that our distresses can never increase so far, as

to dispose the public mind to yield one point of the nations Interest or honor. Indeed we hope that an advantage will be derived from the indignant impulse which the late unfortunate events have given to the public sentiment, our enemy we hope will find that they have miscalculated our resources, and our spirit; which will rise with increased elasticity from every pressure. Accept Sir the assurances of our undiminished confidence, respect, and attachment.
          
            Timothy Rives[and eight others]Committee of Citizens
          
        
        
          The Committee have the pleasure to add that ninety four persons have enrolled themselves as a Corps of Volunteer Rifle men and that about three thousand Dollars have been subscribed for the purpose of arming and equipping them. The Committee have no doubt that a Corps of one hundred men besides officers will be compleated in a few days. They have some hope that they may be able to complete the equippment of the Corps within six or eight Weeks, except with respect to transportation and tents and perhaps Rifles. They also find themselves unable to procure a Bugle. These articles, the Corps, if their services are accepted, will expect the government to furnish. The Corps have elected and recommend William Harper to be commissioned as Captain, Daniel Tillinghast as first Lieutenant, Samuel Guirey as Second Lieutenant, Christian Bookter as third Lieutenant and Charles Deflore as Ensign. These officers will have the honour to transmit along with this Communication, an offer of the services of the Corps on the Volunteer establishment. The Committee believe that the Corps is composed of the very best Materials But it will ease the difficulty of equipping the Corps and expedite their preparation for service if Rifles may be furnished them from the public Establishments. The Committee request your Excellency to inform them if this may be done and to give the necessary directions.
          Mr. Guirey having offered his services for the purpose of waiting on the President of the United States and if necessary to proceed to Lancaster or Philadelphia for the object of procuring rifles for the Corps—Ordered that Mr Guirey be authorized to wait on the President and solicit the asistance of the Executive in arming the Corps and furnishing arms from the public establishments.
          (Extract from the minutes of the Committee.)
        
      